USCA11 Case: 19-12632   Date Filed: 04/29/2021   Page: 1 of 19



                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12632
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:17-cv-00387-MTT


HJALMAR RODRIGUEZ,

                                                            Plaintiff-Appellant,

                                   versus

WILLIAM POWELL,
Deputy Warden of Security, GDCP,
RUFUS LOGAN,
Unit Manager, GDCP,
DEREK CLUPPER,
COII, GDCP,
LIEUTENANT MICHAEL KYLES,
GDCP,
DR. EDWARD BURNSIDE,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (April 29, 2021)
          USCA11 Case: 19-12632       Date Filed: 04/29/2021    Page: 2 of 19



Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:

      Hjalmar Rodriguez, a Georgia state prisoner who proceeded pro se throughout

the proceedings below, appeals after the district court entered judgment against him

on his claims against several prison officials for excessive force, retaliation, and

deliberate indifference to medical needs under 42 U.S.C. § 1983. On appeal,

Rodriguez, now represented by court-appointed counsel, challenges several pretrial

matters, arguing that the district court erred or abused its discretion by setting aside

a clerk’s default as to one defendant, failing to review the magistrate judge’s denial

of a motion to compel discovery, and refusing to appoint an expert witness. After

careful review, we affirm.

                                           I.

      We begin with an overview of Rodriguez’s pertinent claims, which arise from

three separate incidents. First, Rodriguez asserted claims of excessive force and

deliberate indifference to his medical needs stemming from a hand injury that he

suffered on December 19, 2013, while incarcerated at the Georgia Diagnostic and

Classification Prison (“GDCP”). Rodriguez claimed that he placed his hand through

the “tray flap,” a small opening in his cell door though which food trays and other

items were passed, as an act of “peaceful protest” to try to get Defendant Derek

Clupper to respond to his pleas for medical assistance. But Clupper slammed the


                                           2
          USCA11 Case: 19-12632         Date Filed: 04/29/2021   Page: 3 of 19



tray flap closed onto his hand without adequate warning, causing him to suffer pain,

swelling, bruising, and a broken bone. Rodriguez further alleged that Burnside

failed to provide adequate follow-up medical care for his injuries.

      Second, Rodriguez claimed that, after the trap-flap incident, several prison

officials—Defendants Clupper, Michael Kyles, William Powell, and Rufus Logan—

retaliated against him for his use of the prison grievance system. The alleged

retaliatory conduct included (a) issuing a “falsified” disciplinary report that resulted

in Rodriguez’s transfer to a more restrictive cellblock; (b) resorting to a disciplinary

report, as opposed to some lesser disciplinary measure; and (c) keeping Rodriguez

in the more restrictive cellblock even after the disciplinary report was dismissed for

“factual statement not being supportive.”

      Third, Rodriguez alleged that Burnside provided inadequate medical care for

a bullet that had been left in his upper left thigh after a shooting in 1997. According

to Rodriguez, this bullet moved over time down his leg and toward the back of his

knee, causing him to suffer pain on movement. Eventually, the bullet ruptured his

skin, and he was able to extract the bullet himself, although he developed an

infection. Rodriguez asserted that Burnside was deliberately indifferent by delaying

the surgical removal of the bullet and by prescribing only ibuprofen, a medication

that causes him painful side effects.




                                            3
          USCA11 Case: 19-12632        Date Filed: 04/29/2021     Page: 4 of 19



      Of these claims, the district court granted summary judgment on one claim—

for deliberate indifference against Burnside based on the hand injury—but permitted

the remaining claims to go to trial. A jury trial was held in June 2019, with

Rodriguez representing himself. The jury returned a verdict against Rodriguez on

each claim, finding that Clupper did not use excessive force against him; Clupper,

Kyles, Powell, and Logan did not retaliate against him; and Rodriguez did not have

an objectively serious medical need related to the bullet embedded in his leg. The

district court entered judgment on the verdict, and Rodriguez timely appealed. We

appointed counsel for the appeal. 1

      Rodriguez, though court-appointed counsel, now argues that the district court

erred or abused its discretion in three ways: (1) granting Burnside’s motion to set

aside the default entered against him; (2) failing to rule on Rodriguez’s objections

to a magistrate judge’s order denying his motion to compel the production of certain

medical records, including x-rays; and (3) refusing to appoint an expert witness to

assist Rodriguez with his excessive-force and deliberate-indifference claims. He

also contends that this Court sitting en banc should hold that the Prison Litigation

Reform Act (“PLRA”) does not bar inmates without physical injury from recovering

punitive damages. We address each argument in turn.


      1
         We express our appreciation to appointed counsel in this case, Timothy Butler of
Troutman Pepper Hamilton Sanders LLP, for his able and vigorous representation of Rodriguez
on appeal.
                                            4
         USCA11 Case: 19-12632       Date Filed: 04/29/2021    Page: 5 of 19



                                         II.

      We start with the decision to vacate the clerk’s default as to Burnside.

                                         A.

      First, the relevant background. In July 2015, the district court permitted

Rodriguez to amend his complaint to add claims against Burnside, who was not

originally named as a defendant. At that time, discovery was stayed pending a ruling

on the other defendants’ motion to dismiss. The court ordered personal service on

Burnside, and in early November 2015 a U.S. Marshal filed a “Process Receipt and

Return” reflecting that Burnside was personally served on October 27, 2015.

      On January 5, 2016, the district court issued an order administratively

terminating pending motions, including the defendants’ motion to dismiss, due to

Rodriguez’s interlocutory appeal of an order denying a preliminary injunction. The

court advised that the parties could renew the motions once the appeal was resolved.

      Around two weeks later, Rodriguez moved for clerk’s entry of default as to

Burnside based on his failure to respond to the amended complaint. The court

granted that motion, and the clerk entered default as to Burnside on January 21, 2016.

      The next day, January 22, Burnside filed a motion to vacate the clerk’s default.

He contended that he had good cause for his failure to respond to the amended

complaint, citing two reasons: (1) a misunderstanding as to whether he was entitled

to representation by the Office of the Attorney General (“AG’s Office”), as were all


                                          5
         USCA11 Case: 19-12632         Date Filed: 04/29/2021   Page: 6 of 19



other defendants in the case; and (2) his lack of actual notice about the lawsuit,

despite the proof of service reflecting he was personally served.           Rodriguez

responded and requested discovery he claimed was relevant to the default issue.

      Following an evidentiary hearing, supplemental briefing, and a motion for

default judgment by Rodriguez, a magistrate judge vacated the clerk’s default as to

Burnside on April 25, 2016. The magistrate judge found that Burnside’s denial of

receiving personal service was not credible in light of testimony from the Marshal

who made personal service on him, and that Burnside failed to send a request for

representation to the A.G.’s Office.

      Nevertheless, Burnside established “good cause” to set aside the default,

according to the magistrate judge, because “the evidence indicates that the failure to

respond was largely the result of a misunderstanding.” The magistrate judge

explained that Burnside had been represented by the A.G.’s Office in “dozens” of

prior lawsuits, which suggested he “ordinarily expected [that office] to respond and

did not realize that further inquiry was needed when he received personal service.”

And no further inquiry would have been needed but for a mistake by the A.G.’s

Office, which initially and erroneously believed he was not entitled to state

representation.

      The magistrate judge concluded that this was not an “extreme situation” where

a default judgment would be appropriate. The magistrate judge found that the A.G.’s


                                           6
          USCA11 Case: 19-12632        Date Filed: 04/29/2021     Page: 7 of 19



Office acted promptly upon learning of its mistake, that Burnside’s failure to respond

was not willful or culpable, that Rodriguez suffered no prejudice, and that Burnside

could raise a meritorious defense. Accordingly, the magistrate judge vacated the

clerk’s default as to Burnside and denied Rodriguez’s discovery requests as moot.

The magistrate judge also noted that this Court had resolved Rodriguez’s appeal at

the end of March 2016, so the case could move forward once again.

      Rodriguez filed a motion seeking reconsideration of the magistrate judge’s

order in June 2016, which the district court denied in October 2017. The court found

that the magistrate judge’s decision was not “clearly erroneous or . . . contrary to

law,” Fed. R. Civ. P. 72(a), and that the motion was untimely.

                                           B.

      We review for abuse of discretion a ruling on a motion to set aside a default.

See E.E.O.C. v. Mike Smith Pontiac GMC, Inc., 896 F.2d 524, 528 (11th Cir. 1990).

“A district court abuses its discretion if it applies an incorrect legal standard, applies

the law in an unreasonable or incorrect manner, follows improper procedures in

making a determination, or makes findings of fact that are clearly erroneous.”

Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1244 (11th Cir. 2015).

      The clerk must enter a party’s default when the party “has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise.” Fed. R. Civ.

P. 55(a). “The court may set aside an entry of default for good cause.” Fed. R. Civ.


                                            7
         USCA11 Case: 19-12632        Date Filed: 04/29/2021   Page: 8 of 19



P. 55(c). “Good cause” is a “mutable” standard that is intended to be “liberal” but

not “devoid of substance.”      Compania Interamericana Export-Import, S.A. v.

Compania Dominicana de Aviacion, 88 F.3d 948, 951 (11th Cir. 1996).

      In evaluating good cause, courts generally consider “whether the default was

culpable or willful, whether setting it aside would prejudice the adversary, . . .

whether the defaulting party presents a meritorious defense,” and whether the

defaulting party acted promptly to correct the default. Id. Moreover, “there is a

strong policy of determining cases on their merits, and we therefore view defaults

with disfavor.” In re Worldwide Web Sys., Inc., 328 F.3d 1291, 1295 (11th Cir.

2003). But the defaulting party still must offer a “satisfactory reason” to set aside a

default. African Methodist Episcopal Church, Inc. v. Ward, 185 F.3d 1201, 1202

(11th Cir. 1999).

      Here, the district court did not abuse its discretion by affirming the magistrate

judge’s decision to set aside the clerk’s default as to Burnside. The magistrate judge

considered the proper factors, made findings supported by the record, and adequately

explained the reasoning supporting the decision. See Surtain, 789 F.3d at 1244.

      Rodriguez contends that Burnside willfully failed to respond for months after

being personally served. But the magistrate judge found that Burnside’s failure to

respond to the complaint was not willful or culpable and was instead “largely the

result of a misunderstanding.” According to the magistrate judge, Burnside’s prior


                                          8
           USCA11 Case: 19-12632         Date Filed: 04/29/2021      Page: 9 of 19



litigation experience led him to expect that the A.G.’s Office would represent him,

despite receiving personal service, but the A.G.’s Office originally did not appear on

his behalf because of a mistake on its part. Because Burnside offered a plausible

reason for his failure to timely respond, we see no error in the magistrate judge’s

finding that his conduct was not willful or culpable.

       Moreover, the A.G.’s Office acted promptly upon learning of its mistake,

moving to set aside the default just one day after it was entered, and the record

supports the magistrate judge’s findings that Rodriguez had suffered no prejudice

and that Burnside had meritorious defenses. See Compania Interamericana, 88 F.3d

at 951. Rodriguez fails to show he was harmed by the delay, such as a loss of

evidence or increased difficulties in discovery. Because of Rodriguez’s prior appeal

of a ruling on injunctive relief and the stay of discovery, litigation was largely at a

standstill while the issue of default was being actively resolved. So Burnside’s delay

in responding to the complaint and the related proceedings on the issue of default

did not meaningfully lengthen the case or inhibit Rodriguez from litigating his

claims.2 As for meritorious defenses, Burnside succeeded at summary judgment on

one claim of deliberate indifference, and he prevailed at trial on the other one.



       2
           Rodriguez highlights a discovery request he made in connection with the default
proceedings, suggesting that he was prejudiced because the magistrate judge denied that request
as moot upon vacating the clerk’s default. But discovery was stayed at that time, anyway, and
Rodriguez could have renewed that discovery motion if he believed it was relevant to more than
just the issue of default.
                                              9
         USCA11 Case: 19-12632      Date Filed: 04/29/2021    Page: 10 of 19



      For these reasons, and given the “strong policy of determining cases on their

merits,” In re Worldwide Web Sys., Inc., 328 F.3d at 1295, we affirm the district

court’s decision to set aside the clerk’s default as to Burnside. We also note that

Rodriguez fails to meaningfully address the court’s finding that his request for

review of the magistrate judge’s order was untimely under Rule 72(a), Fed. R., Civ.

P., which provides an independent, alternative ground for affirming on this issue.

See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014)

(“When an appellant fails to challenge properly on appeal one of the grounds on

which the district court based its judgment, he is deemed to have abandoned any

challenge of that ground, and it follows that the judgment is due to be affirmed.”).

                                        III.

      We next consider the denial of Rodriguez’s motion to compel the production

of x-rays and other medical records and his request for a court-appointed medical

expert. Because these matters are related, we address them together.

                                         A.

      The relevant background is as follows. At the outset of the case in January

2015, Rodriguez requested that the district court appoint counsel and an expert

witness to represent him in the case. The magistrate judge denied the request for

court-appointed counsel as “premature” and the request for an expert witness

because “[t]he [c]ourt does not appoint expert witnesses in civil cases.”


                                         10
         USCA11 Case: 19-12632      Date Filed: 04/29/2021   Page: 11 of 19



      More than three years later, in April 2018, after the discovery period had

expired, Rodriguez filed a motion to compel the production of certain medical

documents, including x-rays of his hand and leg injuries. In that same motion, he

also requested the appointment of an orthopedic expert witness, stating that expert

testimony was needed for his claims against Burnside.

      The defendants responded that they had searched through his medical file and

provided him with the medical records that related to his claims. But they had not

been able to locate the requested x-rays, they said, although they had found and

produced “documents summarizing the results of the x-rays.” They also opposed

Rodriguez’s request for an expert. Rodriguez replied that the defendants were hiding

the x-rays, that the summaries were insufficient because they were written by

Burnside, and that the court should impose sanctions.

      On July 13, 2018, a magistrate judge issued an order denying the motion to

compel. The magistrate judge noted that the defendants’ counsel had informed

Rodriguez “numerous times that the x-ray images are not in [his] medical file,” and

that Rodriguez had not shown some “reasonable articulable suspicion that the

representation is false.”   Stating that courts could not “compel production of

documents that do not exist,” the magistrate judge denied the motion to compel.

      The magistrate judge also denied Rodriguez’s request for an expert. The

judge offered four reasons for his ruling: (1) Rodriguez had “exercised great delay,”


                                         11
         USCA11 Case: 19-12632        Date Filed: 04/29/2021   Page: 12 of 19



waiting “until the eve of motions for summary judgment” to request an expert; (2)

the defendants had not offered expert testimony in support of their motion for

summary judgment; (3) the injuries at issue were not so complex as to require an

expert; and (4) appointment of an expert was “extremely rare” and reserved for

“exceptional circumstances,” but this case was “an ordinary medical care deliberate

indifference case, similar to dozens of others that are filed in this Court every year.”

      On July 29, 2018, Rodriguez submitted objections to the magistrate judge’s

order and requested “de novo review” by the district court. Rodriguez argued that

the defendants should be required to provide sworn testimony that the documents

did not exist or otherwise explain why the documents were not in his medical file.

He also challenged the magistrate judge’s reasons for not appointing an expert,

noting that he had requested an expert witness at the outset of the case, and asserting

that an expert witness was necessary to testify as to the requirements of orthopedic

medical care to counter Burnside’s expected testimony.

      Both parties agree that the district court never expressly resolved Rodriguez’s

objections to the denial of his motion compel. Nor does it appear that the court

expressly ruled on his objections to the denial of his request for an expert, even

though the parties are silent as to that related matter.




                                           12
         USCA11 Case: 19-12632       Date Filed: 04/29/2021    Page: 13 of 19



                                          B.

      Because the district court failed to expressly rule on his objections to the

magistrate judge’s rulings, Rodriguez first argues that reversal is warranted both to

remedy any constitutional problems caused by the court’s failure to exercise de novo

review and for the court to exercise its discretion and explain its decision.

      Section 636 and Rule 72 define the power of magistrate judges. In general,

magistrate judges may rule on nondispositive pretrial matters, such as discovery

motions. 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). District judges “must

consider timely objections and modify or set aside any part of the order that is clearly

erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); see 28 U.S.C. § 636(b)(1)(A)

(“A judge of the court may reconsider any pretrial matter under this subparagraph

(A) where it has been shown that the magistrate judge’s order is clearly erroneous

or contrary to law.”).

      Magistrate judges cannot rule on dispositive matters, however, absent consent

of the parties. See 28 U.S.C. § 636(b)(1)(B), (c)(1). But they can assist by holding

hearings and issuing “proposed findings and recommendations.” See 28 U.S.C.

§ 636(b)(1)(B), (C); Fed. R. Civ. P. 72(b)(1). Upon timely objection, the district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3). This “de novo review requirement is


                                          13
         USCA11 Case: 19-12632       Date Filed: 04/29/2021    Page: 14 of 19



essential to the constitutionality of section 636” because it ensures that the ultimate

disposition of cases is reserved to the judgment of an Article III judge. See Jeffrey

S. by Ernest S. v. State Bd. of Educ. Of State of Ga., 896 F.2d 507, 512–13 (11th Cir.

1990); see also Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009).

      Rodriguez is incorrect that de novo review was required here. The magistrate

judge issued orders on certain nondispositive pretrial matters related to discovery

and the appointment of an expert. Under the framework described above, “a district

court reviews a magistrate judge’s ruling on non-dispositive matters under the

clearly-erroneous or contrary-to-law standard.” Jordan v. Comm’r, Miss. Dep’t of

Corr., 947 F.3d 1322, 327 (11th Cir.), cert denied, 141 S. Ct. 251 (2020); see 28

U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). “It was not required to perform a de

novo review and neither are we.” Crawford’s Auto Ctr., Inc. v. State Farm Mut.

Auto. Ins. Co., 945 F.3d 1150, 1162 (11th Cir. 2019). And since the orders related

to nondispositive matters, the constitutional concerns raised by Rodriguez are not

present in this case. See Williams, 557 F.3d at 1291; Jeffrey S., 896 F.2d at 512.

      Nor does the lack of express rulings by the district court mandate reversal.

“The denial of a motion by the district court, although not formally expressed, may

be implied by the entry of final judgment (which is in effect an overruling of pending

pretrial motions) or of an order inconsistent with the granting of the relief sought by




                                          14
           USCA11 Case: 19-12632        Date Filed: 04/29/2021       Page: 15 of 19



the motion.” Addington v. Farmer’s Elevator Mut. Ins. Co., 650 F.2d 663, 666 (5th

Cir. July 1981). 3

       Here, we conclude that the denial of Rodriguez’s pretrial motions to compel

and for a court-appointed expert may be implied by the district court’s entry of final

judgment on his claims following a trial conducted without the court’s appointment

of an expert or its ordering of production of the requested x-rays. See Local 472 of

United Ass’n of Journeymen & Apprentices v. Ga. Power Co., 684 F.2d 721, 724

(11th Cir. 1982) (“In light of the [d]istrict [c]ourt’s grant of summary judgment in

favor of the defendants, we interpret the [c]ourt’s silence regarding these [pretrial

discovery] motions as a denial.”). These actions were so inconsistent with the

granting of relief sought by Rodriguez as to implicitly affirm the magistrate judge’s

denial of his motions. See Addington, 650 F.2d at 666. We therefore look to the

magistrate judge’s rulings for an explanation of the court’s implicit decisions.

                                              C.

       Turning to the substance of Rodriguez’s requests, we review for abuse of

discretion a district court’s (here, implicit) affirmance of a magistrate judge’s ruling

on a discovery matter. Jordan, 947 F.3d at 1328. Whether to appoint an expert

witness is likewise a discretionary decision. Steele v. Shah, 87 F.3d 1266, 1270–71



       3
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              15
         USCA11 Case: 19-12632       Date Filed: 04/29/2021    Page: 16 of 19



(11th Cir. 1996). “[W]hen employing an abuse of discretion standard, we will leave

undisturbed a district court’s ruling unless we find that the district court has made a

clear error of judgment, or has applied the wrong legal standard.” Ameritas Variable

Life Ins. Co. v. Roach, 411 F.3d 1328, 1330 (11th Cir. 2005).

      Here, Rodriguez has not shown an abuse of discretion concerning either the

denial of his motion to compel or his request for a court-appointed expert. As to the

x-rays, Rodriguez offers no reason to disbelieve the defendants’ representation that

the x-rays, among other requested documents, were not in his medical file and could

not be produced. While he suggests that the district court should have required the

defendants to offer some proof of that fact, not simply representations, he does not

cite any authority establishing such a legal requirement. Cf. Searock v. Stripling,

736 F.2d 650, 654 (11th Cir. 1984) (relying on a party’s “uncontradicted

representation[s]” contained in “responses to the request for production, his

responses to [a] motions for sanctions, and his motions for clarification and relief

from the dismissal orders” to conclude that he made a good-faith effort to find the

requested documents). And the district court’s discretion over discovery issues is

ordinarily quite broad. See United States v. Cuya, 964 F.3d 969, 970 (11th Cir. 2020)

(“The district court has broad discretion to compel or deny discovery.”).

Accordingly, we cannot say that the court made a clear error of judgment or applied




                                          16
         USCA11 Case: 19-12632       Date Filed: 04/29/2021   Page: 17 of 19



the wrong legal standard by accepting the defendants’ representation and not

ordering production of the x-rays. See Ameritas Variable, 411 F.3d at 1330.

      Concerning the appointment of an expert witness, Rule 706(a), Fed. R. Evid.,

provides that the district court may appoint an expert witness either on its own

motion or the request of a party. “Such an appointment is especially appropriate

where the evidence or testimony at issue is scientifically or technically complex.”

Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1348 (11th Cir.

2003). And “[w]here a party requests the appointment of an expert to aid in

evaluating evidence that is relevant to a central issue in the case, the court is

obligated to fairly consider the request and to provide a reasoned explanation for its

ultimate decision on the matter.” Id.; see Steele, 87 F.3d at 1271. But we have

observed that “we are unfamiliar with any set of circumstances under which a district

court bears an affirmative obligation to appoint an independent expert.” Quiet Tech.,

326 F.3d at 1348.

      Here, the district court “fairly consider[ed]” the request and “provide[d] a

reasoned explanation for its ultimate decision on the matter” by implicitly affirming

the magistrate judge’s decision. Id. The magistrate judge, in turn, cited several

reasons for denying Rodriguez’s request, including that he had delayed by waiting

“until the eve of motions for summary judgment” to request an expert, that the

defendants had not offered expert testimony, and that the injuries at issue were not


                                         17
           USCA11 Case: 19-12632           Date Filed: 04/29/2021        Page: 18 of 19



so complex as to require an expert.4 Thus, the court articulated explicit, principled

reasons, which were supported by the record, for declining to exercise its discretion

to appoint an expert. See id. at 1349. That an expert would have been helpful to

Rodriguez’s case is not, on its own, sufficient to show that the failure to appoint one

constituted an abuse of discretion. See id. The abuse-of-discretion standard allows

for a range of choice absent a legal error or a clear error of judgment, which

Rodriguez has not shown here. See Ameritas Variable, 411 F.3d at 1330. We

therefore affirm on this issue as well.

                                                IV.

       Finally, Rodriguez asserts that this Court sitting en banc should hold that

punitive damages are available under the PLRA to a prisoner who has not suffered

physical injury. We have done just that. On April 9, 2021, this Court sitting en banc

held that the PLRA “does not bar punitive damages in the absence of physical

injury,” overruling prior precedent to the contrary. Hoever v. Marks, ___ F.3d ___,

No. 17-10792, 2021 WL 1326618, at *3 (11th Cir. Apr. 9, 2021) (en banc). But this

en banc decision does not warrant a remand in this case because the jury did not




       4
          Rodriguez disputes any “delay” and notes that he filed a request for an expert early in the
case, which the magistrate judge denied. But he cannot challenge that prior decision directly
because he did not timely object to it, see Fed. R. Civ. P. 72(a) (“A party may not assign as error
a defect in the order not timely objected to.”), the first request was premature in any case, and the
magistrate judge’s timeliness concerns are still valid given the gap of more than three years
between the two requests for a court-appointed expert.
                                                 18
         USCA11 Case: 19-12632       Date Filed: 04/29/2021     Page: 19 of 19



reach the issue of damages on any of Rodriguez’s claims and Rodriguez does not

suggest that this issue is an independent basis for reversal.

                                          V.

      In sum, we affirm the judgment against Rodriguez.

      AFFIRMED.




                                          19